Title: From George Washington to Amelia Leigh Lloyd, 25 February 1783
From: Washington, George
To: Lloyd, Amelia Leigh


                        
                            
                        Madame, 25th February 1783.
                        The foregoing letter was written on the day of its date; but not being then sent; I have the pleasure to
                            inform you that the last Post brought me your favor of the 6th inst: enclosing a packet for Majr Murray, which shall be
                            forwarded to New York in the course of a day or two. With sentiments, always the same. I am, Madam Your Mot Obedt Servt
                        
                            G: W——n
                        
                    